Citation Nr: 1818969	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-28 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1966 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for lung cancer. The Veteran filed a Notice of Disagreement (NOD) in October 2013 and a Statement of the Case (SOC) was issued in July 2014. The Veteran filed a timely Substantive Appeal (VA Form 9) in August 2014. Thus, the Veteran perfected a timely appeal of the issues.

In March 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in September 2016, at which time the Board remanded the claim to provide the Veteran a hearing before the Board. The matter is once again before the Board for appellate consideration of the issues on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The record evidence is at least in relative equipoise as to whether the Veteran set foot in the Republic of Vietnam; therefore, the Veteran is presumed to have been exposed to herbicide agents therein.

2. The Veteran's lung cancer is presumed to be related to his in-service exposure to herbicide agents.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lung cancer as due to herbicide exposure are met. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the Board's favorable decision to grant service connection for lung cancer, no discussion of VA's duties to notify and assist is necessary for these issues.

II. Service Connection

Applicable Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (West 2012); 38 C.F.R. 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for certain chronic diseases, including malignant tumors, if diagnosed as such in service or manifested to a compensable degree within one year after a veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, including presumptive service connection under section 1116, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116 (f) (2012); 38 C.F.R. §§ 3.307 (a)(b)(iii), 3.309(e) (2017).

The following diseases are deemed associated with exposure to an herbicide agent under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus Type II or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e). The following diseases shall be service connection if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumptive provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform diseases consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to a herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

Accordingly, the law provides that for claims based on the chronic effects of exposure to herbicide agents, presumptive service connection may be established for certain diseases, including lung cancer, as specified above. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for his lung cancer. He contends that he was exposed to herbicides, including Agent Orange, in service, and attributes the onset of his condition to this exposure. 

As an initial matter, the medical record establishes a current diagnosis of lung cancer, as reflected in the Veteran's medical treatment records and confirmed in a December 2011 private treatment record from Dr. P.G. of Premier Oncology Care and the August 2013 VA examination. The Veteran has never asserted that he is entitled to service connection on a direct basis as his lung cancer did not develop until late 2011/early 2012. Rather, he contends that he is entitled to the presumptive service connection based on herbicide exposure from in-country service in the Republic of Vietnam. Thus, the Veteran's claim rests upon whether in-country service can be established. 

The Veteran's service records do not contain conclusive evidence of in-country service in the Republic of Vietnam. Service Records indicate that the Veteran had a Military Occupational Specialty (MOS) as a System Organizational Maintenance Technician and that he was assigned to FAIRECCONRON ONE (VQ-1) at Atsugi, Japan from September 1967 to October 1970. The Veteran's MOS corresponds with a civilian occupation of Aircraft Mechanics. Service medical records contain a June 3, 1968 notation of "VQ-1 Medical, 96602 RVN. Chloroquine Primaquine administered as a prophylaxis while in this area, one tablet per week, and to continue prophylaxis for eight (8) weeks after departure..." An additional July 10, 1968 notation states "VQ-1 Medical, 96602 RVN. PHS731 issued in accordance with BUMEDINST: 6230.1E"

The Veteran's DD 214 shows that he is in receipt of the Vietnam Armed Forces Meritorious Unit Citation (Gallantry Cross with Palm), the Vietnam Service Medal and the Vietnam Campaign Medal. The Board notes that these decorations are not per se evidence of service within the territorial borders of Vietnam. According to Department of Defense regulations, a Vietnam Service Medal was presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era. See Department of Defense, 1348 C6.6.1.1.5 (revised September 1996). Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces. Thus, as the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service. See also Department of the Navy SECNAV Instruction 1650.1H (August 22, 2008).

The RO attempted to verify the Veteran's claim of in-country service in the Republic of Vietnam. 

In a January 2013 VCAA letter, the RO requested that the Veteran submit any evidence showing that he physically served within or visited the country of Vietnam, or its inland waterways between January 9, 1962 and May 7, 1975.

In January 2013, PIES requests were made for any documents showing exposure to herbicides as well as any temporary Vietnam duty/visitation, to include TDY orders, performance evaluations, and any other evidence of temporary duty/visitation to Vietnam.

An August 2013 PIES response indicated that there were no records of exposure to herbicides and that copies of all requested records had been mailed. The response noted that the microfiche were of poor quality but were the best obtainable.
 
An October 2013 PIES response noted that they were unable to determine whether or not the Veteran served in the Republic of Vietnam. The Veteran was attached to a unit, VQ-1 that could have been assigned to a ship or to shore. For DOD purposes, the unit was credited with Vietnam service from July 5, 1967 to September 9, 1968 and from September 23, 1968 to September 20, 1969. However, the service record provided no conclusive proof of in-country service. 

In October 2013, the RO issued a Formal Finding of Inability to Corroborate Exposure to Agent Orange Herbicide. The RO determined that they were unable to corroborate exposure to Agent Orange herbicide. The RO outlined all efforts made to corroborate exposure to herbicides and noted that the Veteran had not provided any information concerning the circumstances of his alleged service in Vietnam.

In his October 2013 Notice of Disagreement, the Veteran asserted that he was assigned temporarily to the Fleet Air Support Facility at Da Nang, Vietnam for a period of six weeks on three separate occasions, twice in 1968 and once in 1969. 

In his August 2014 substantive appeal, the Veteran asserted that he served in Vietnam from July 10, 1968 to August 28, 1968 and from September 15, 1969 to October 20, 1969 while assigned to VQ-1, Det. B at Da Nang, Vietnam.

The Veteran submitted several buddy statements in support of his claim. In a letter dated February 2014 and received by VA in September 2016, H.P. asserted that he served with the Veteran in the Navy Squadron, Fleet Air Reconnaissance Squadron One (VQ-1) at Atsugi, Japan. He asserted that he and the Veteran were deployed on temporary assigned duty (TDY) to Da Nang Air Field in Vietnam. 

In a letter dated February 2014 and received by VA in September 2016, A.P., asserted that he served in FAIRECONRON One (VQ-1) from May 1963 to June 1967 and from January 1970 to June 1973. He noted the squadron was home based in Atsugi, Japan and that squadron aircraft and personnel made routine deployments to various sites in the Western Pacific, including Detachment Bravo at the airbase in Da Nang, Vietnam. He reported that he was an EC-121M Flight Engineer and made routine 30-day deployments to Da Nang. He asserted that in the course of these deployments he knew of the Veteran being there in a maintenance support capacity. 

In an undated letter, received by VA in September 2016, J.P. asserted that he served with the Veteran in the Navy Squadron, Fleet Air Reconnaissance Squadron One (VQ-1) at Atsugi, Japan. He asserted that he and the Veteran were deployed on temporary assigned duty (TDY) to Da Nang Air Field in Vietnam.

After review of the evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service. The Board finds the statements of the Veteran and his fellow serviceman to be credible and corroborated by contemporaneous personnel records. The Veteran's military personnel records indicate that he was assigned to FAIRECCONRON ONE (VQ-1) at Atsugi, Japan from September 1967 to October 1970. As stated above, for Department of Defense purposes, the unit was credited with Vietnam service from July 5, 1967 to September 9, 1968 and from September 23, 1968 to September 20, 1969. The Veteran has alleged that he was in Vietnam from July 10, 1968 to August 28, 1968 and from September 15, 1969 to October 20, 1969. These dates generally correspond with the time-frame his unit is credited with service in Vietnam and the Board finds no basis to discount the credibility of the assertions made by the Veteran and his fellow service members that he was in-country during this period. Further, the assertions that the Veteran was there for maintenance support are consistent with his MOS, as well as the indication in the PIES response that the Veteran's unit could have been assigned to ship or shore during this period. Lastly, although the aforementioned June 1968 and July 1967 medical notations that reference "RVN" are not, in and of themselves, a conclusive or determinative reference to service in the Republic of Vietnam, they bolster the Veteran's claim when viewed in conjunction with the other evidence of record. Thus, the Board finds that the Veteran has presented sufficient evidence to establish qualifying service in the Republic of Vietnam for purposes of presumptive service connection based on herbicide agent exposure. See 38 C.F.R. § 3.307(a)(6).

Evidence weighing against a finding of exposure to herbicides includes the October 2013 memo containing a VA formal finding that exposure to Agent Orange could not be confirmed.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was in fact in-country in the Republic of Vietnam and thus presumptively exposed to herbicide agents therein. As such, the Board determines that the Veteran's actual exposure to herbicide agents in service is established on a factual basis.

Regarding the requirement of a manifestation of lung cancer to a degree of 10 percent or more, the Board finds that, at the time of diagnosis in 2012, the disease was in an active phase as demonstrated by lab results and the need for radiation therapy, antineoplastic chemotherapy treatment, and a right upper lobe resection. Therefore, the manifestation requirement is met and service connection for lung cancer is warranted. 

Accordingly, because the Veteran was actually exposed to herbicide agents during service, and lung cancer became manifest to a degree of 10 percent or more during the requisite presumptive period, the Board finds that service connection for lung cancer is therefore warranted on a presumptive basis. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lung cancer, to include as due to herbicide exposure in service is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


